Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 2/24/2022 has been entered. Claims 1-4 and 6-7 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Harada (US 2015/01767777) in view of Hashizume (US 2019/0075276).
Re claim 1: Harada teaches a light emitting device comprising: a semiconductor light source device (14A, fig. 3) including one or a plurality of semiconductor light emitting elements (14, fig. 3); a wavelength conversion member (12, fig. 3)  that includes a plurality of phosphors (38, fig. 4A) (phosphor, see para [0082]) and converts a wavelength of irradiation light (light from 14, fig. 3) from the semiconductor light source device (14); a concentrating lens (16, fig. 3) (condenser lens, see para [0080]) that is disposed between the semiconductor light source device (14) and the wavelength conversion member (12), and concentrates the irradiation light (see para [0040]) from the semiconductor light source device (14); and a cylindrical holder (22, 40, fig. 2) having an emission opening (30, fig. 3) (recess, see para [0059]); wherein the semiconductor 
However, Harada fails to teach each of the plurality of regions including a plurality of phosphor layers stacked in a cross-sectional view, each of the phosphor layers containing phosphor particles having a diameter different from a diameter of phosphor particles contained in another phosphor layer.  
Hashizume teaches the wavelength conversion member (43, fig. 2) is divided into a plurality of regions (43 can be divided into an arbitrary number of regions, see fig. 2), each of the plurality of regions (regions of 43, fig. 2) including a plurality of phosphor layers (43S, 43T, fig. 3) stacked in a cross-sectional view (see fig. 3), each of the phosphor layers (43S, 43T) containing phosphor particles (431, 431s, fig. 3) having a diameter different (see  fig. 4) from a diameter of phosphor particles (431t, fig. 3) contained in another phosphor layer (43T).
Therefore, in view of Hashizume, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wavelength conversion member of Harada to include a plurality of regions where each of the plurality of regions including a plurality of phosphor layers stacked in a cross-sectional view, each of the phosphor layers containing phosphor particles having a diameter different from a diameter of phosphor particles contained in another phosphor layer, in order to adjust the light output spectrum of the light emitting device.



	Re claim 6: Harada teaches the wavelength of the irradiation light (light from 14A, fig. 3) from the semiconductor light source device (14A, fig. 3) concentrated (light condensed by 16 is concentrated on diffusion layer 36 of wavelength conversion member 12, see para [0080]) in the wavelength conversion member (12, fig. 3) through the concentrating lens (16, fig. 3) is converted through the wavelength conversion member (12) and the irradiation light through the wavelength conversion member (12) travels toward the emission opening (30, fig. 3) of the cylindrical holder (22, 40, fig. 2).  

	Re claim 7: Harada teaches a light emitting device comprising: a semiconductor light source device (14A, fig. 3) including one or a plurality of semiconductor light emitting elements (14, fig. 3);  a wavelength conversion member (12, fig. 3)  that includes a plurality of phosphors (38, fig. 4A) (phosphor, see para [0082]) and converts a wavelength of irradiation light (light from 14, fig. 3) from the semiconductor light source device (14); a concentrating lens (16, fig. 3) (condenser lens, see para [0080]) that is disposed between the semiconductor light source device (14) and the wavelength conversion member (12), and concentrates the irradiation light (see para [0040]) from the semiconductor light source device (14); and a cylindrical holder, a cylindrical holder (40, fig. 2), wherein the semiconductor light source device (14), the wavelength conversion member (12), and the concentrating lens (16) are supported by a support portion 
However, Harada fails to teach each of the plurality of regions including a plurality of phosphor layers stacked  in a cross-sectional view, each of the phosphor layers containing phosphor particles having a diameter different from a diameter of phosphor particles contained in another phosphor layer.   
Hsieh teaches the wavelength conversion member (43, fig. 2) is divided into a plurality of regions (43 can be divided into a plurality of regions, see fig. 2), each of the plurality of regions (regions of 43, fig. 2) including a plurality of phosphor layers (43S, 43T, fig. 3) stacked in a cross-sectional view (see fig. 3), each of the phosphor layers (43S, 43T) containing phosphor particles (431, 431s, fig. 3) having a diameter different (see  fig. 4) from a diameter of phosphor particles (431t, fig. 3) contained in another phosphor layer (43T).  
Therefore, in view of Hashizume, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wavelength conversion member of Harada to include a plurality of regions where each of the plurality of regions including a plurality of phosphor layers stacked in a cross-sectional view, each of the phosphor layers containing phosphor particles having a diameter different from a diameter of phosphor particles contained in another phosphor layer, in order to adjust the light output spectrum of the light emitting device.

s 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Harada (US 2015/01767777) in view of Hashizume (US 2019/0075276) as applied to claim 1 above, and further in view of Nawashiro et al. (US 2007/0019409).
Re claim 2: Harada teaches the semiconductor light source device (14, fig. 3) is mounted on a plate (plate of 14A, fig. 3).
However, Harada in view of Hashizume fails to teach the plate formed from a member having a high thermal conductivity.  
Nawashiro teaches a semiconductor light source device (83,fig. 5D) is mounted on a plate (85, fig. 5D) formed from a member (85) having a high thermal conductivity (heat conduction sheet, see para [0068]).
Therefore, in view of Nawashiro, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the material of the plate of Harada to a member having a high thermal conductivity, in order to improve heat dissipation of heat from the light source thereby prolonging the life of the light emitting device.

Re claim 4: Harada teaches the wavelength conversion member (12, fig. 1) is a blue phosphor, a green phosphor, a yellow phosphor, or a red phosphor (blue, green, red, yellow, see para [0118]).
However, Harada in view of Hashizume fails to teach the phosphor includes at least one selected from Ce-activated Ln3(All-xGax)5 O12 (Ln is selected from at least one of Y, La, Gd, and Lu, and Ce substitutes for Ln), Eu, Ce-activated Ca3(ScMg1-X)2Si3O12 (Ce substitutes for Ca), Eu- activated (Sr1-XCaX) AlSiN3 (Eu substitutes for Sr and Ca), Ce-activated(La1-XYX)3Si6N11 2Si5N8 (M is selected from at least one of Ca, Sr, and Ba, and Eu substitutes for M).  
Nawashiro teaches a wavelength conversion member (phosphor, see para [0002]) is a red phosphor (red fluorescent, see para [0028]) or a green phosphor (green fluorescent, see para [0029]), and includes Eu (europium activated fluorescent materials listed in para [0028] - [0029]).
Therefore, in view of Nawashiro, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the material of the phosphor of the wavelength conversion material of Harada to include Eu, in order to change the light output spectrum of light into a desired wavelength spectrum.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to change the material of the phosphor to an Eu activated phosphor to produce a desired light output spectrum, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamaguchi et al. (US 2019/0101814), Mima et al. (US 2017/0023188), Hsieh (US 2019/0146318) and Okuyama et al. (US 2015/0153010) disclose a similar wavelength conversion member with different phosphor layers.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875